  Case 13-41977         Doc 39     Filed 11/02/18 Entered 11/02/18 09:10:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41977
         Timothy E Kyles
         Linda Susan Kyles
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/28/2013.

         2) The plan was confirmed on 02/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/28/2017.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $17,740.00.

         10) Amount of unsecured claims discharged without payment: $201,173.83.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41977        Doc 39       Filed 11/02/18 Entered 11/02/18 09:10:45                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $27,144.00
       Less amount refunded to debtor                             $23.99

NET RECEIPTS:                                                                                   $27,120.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,150.07
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,150.07

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advancemetns in Dental Care      Unsecured         161.00           NA              NA            0.00       0.00
Adventist Health Partners        Unsecured         127.00           NA              NA            0.00       0.00
Afini Insurance Claim            Unsecured      7,042.00            NA              NA            0.00       0.00
Ambit                            Unsecured         635.00           NA              NA            0.00       0.00
AR Concepts inc                  Unsecured          75.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE                 Unsecured     24,292.00            NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured      9,731.00     11,463.62        11,463.62        821.91        0.00
ASSET ACCEPTANCE LLC             Unsecured     28,497.00     30,574.07        30,574.04      2,192.08        0.00
ATLAS ACQUISITIONS LLC           Unsecured         540.00        540.00          540.00          38.72       0.00
Capio Partners                   Unsecured         125.00           NA              NA            0.00       0.00
CARMAX AUTO FINANCE              Unsecured         440.00           NA              NA            0.00       0.00
Chase Bank                       Unsecured     12,374.00            NA              NA            0.00       0.00
Choice Recovery                  Unsecured         211.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         183.00        183.00          183.00          13.12       0.00
DIRECT TV                        Unsecured         241.00           NA              NA            0.00       0.00
Family Medical Center            Unsecured         152.00           NA              NA            0.00       0.00
FIA Card Services                Unsecured      7,603.00            NA              NA            0.00       0.00
Forest Park National BAnk        Unsecured            NA     34,400.38        34,400.38      2,466.41        0.00
Gecrb/JCP                        Unsecured      1,174.00            NA              NA            0.00       0.00
GEICO CARD/MERRICK BAN           Unsecured      2,276.00            NA              NA            0.00       0.00
HARVARD COLLECTION SERVICE       Unsecured         341.00           NA              NA            0.00       0.00
IC SYSTEMS                       Unsecured         441.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority             NA           0.00            0.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured           0.00          0.00            0.00           0.00       0.00
IN Dental Care                   Unsecured         211.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Secured        9,310.00           0.00        9,310.00      9,310.00     462.47
INTERNAL REVENUE SERVICE         Priority       1,130.00       2,828.04        2,828.04      2,828.04        0.00
INTERNAL REVENUE SERVICE         Unsecured      9,310.00     42,889.16        42,889.16      3,075.04        0.00
JC Penny                         Unsecured      1,708.00            NA              NA            0.00       0.00
Liberty Mutual Insurance         Unsecured      4,664.00            NA              NA            0.00       0.00
LORETTO HOSPITAL                 Unsecured         341.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-41977          Doc 39     Filed 11/02/18 Entered 11/02/18 09:10:45                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal        Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid           Paid
LVNV FUNDING                     Unsecured      6,536.00         6,536.64      6,536.64        468.66          0.00
MCSI/RMI                         Unsecured          70.00             NA            NA            0.00         0.00
MCSI/RMI                         Unsecured         485.00             NA            NA            0.00         0.00
Mercants Credit Guide Co         Unsecured           0.00             NA            NA            0.00         0.00
MERRICK BANK                     Unsecured      2,276.00         1,651.62      1,651.62        118.42          0.00
Midland Funding                  Unsecured         576.00             NA            NA            0.00         0.00
NICOR GAS                        Unsecured      4,437.00              NA            NA            0.00         0.00
North Resolution                 Unsecured           0.00             NA            NA            0.00         0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,625.00              NA            NA            0.00         0.00
QUANTUM3 GROUP LLC               Unsecured            NA           125.00        125.00           8.96         0.00
QUANTUM3 GROUP LLC               Unsecured         559.00          559.00        559.00          40.08         0.00
SPRINT NEXTEL                    Unsecured         200.00          200.00        200.00          14.34         0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,062.00         1,557.80      1,557.80        111.69          0.00
Stephanie L Wilson               Unsecured      2,000.00              NA            NA            0.00         0.00
TCF NATIONAL BANK                Unsecured         559.00             NA            NA            0.00         0.00
T-Mobile                         Unsecured         576.00             NA            NA            0.00         0.00
United Collect BUR INC           Unsecured          25.00             NA            NA            0.00         0.00
VERIZON WIRELESS                 Unsecured      2,146.00              NA            NA            0.00         0.00
VILLAGE OF BELLWOOD              Unsecured         100.00             NA            NA            0.00         0.00
Village of Forest Park           Unsecured         550.00             NA            NA            0.00         0.00
Village of Forest Park           Unsecured         140.00             NA            NA            0.00         0.00
Village of Hinsdale              Unsecured          75.00             NA            NA            0.00         0.00
WM. Mcnulty & Sons Plastering    Unsecured      1,500.00              NA            NA            0.00         0.00
ZOLLER SWANSON & CO              Unsecured         365.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                   $0.00
      Mortgage Arrearage                                        $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                                   $0.00              $0.00                   $0.00
      All Other Secured                                     $9,310.00          $9,310.00                 $462.47
TOTAL SECURED:                                              $9,310.00          $9,310.00                 $462.47

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                   $0.00
       All Other Priority                                   $2,828.04          $2,828.04                   $0.00
TOTAL PRIORITY:                                             $2,828.04          $2,828.04                   $0.00

GENERAL UNSECURED PAYMENTS:                            $130,680.26             $9,369.43                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-41977         Doc 39      Filed 11/02/18 Entered 11/02/18 09:10:45                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,150.07
         Disbursements to Creditors                            $21,969.94

TOTAL DISBURSEMENTS :                                                                      $27,120.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
